Citation Nr: 1408899	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

3.  Entitlement to an initial rating  in excess of 10 percent for left upper extremity diabetic peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy.

5.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for residuals of testicular cancer, to include as due to herbicide exposure.

8.  Entitlement to service connection for a skin disability (to include chloracne), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut and a November 2012 rating decision of the VARO in Hartford, Connecticut.  During the pendency of the Veteran's appeal, the RO, in an October 2013 rating decision, granted a 10 percent disability evaluation for each upper extremity diabetic peripheral neuropathy, effective from November 2010.

In August 2010, the Veteran testified at a DRO hearing.  A transcript of that hearing is of record.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

In December 2013 correspondence, the Veteran's attorney contended that the issue of entitlement to an initial rating in excess of 30 percent for anxiety disorder is on appeal from a Statement of the case (SOC) issued on February 1, 2013.  He also contended that he had submitted a VA Form 9 on February 15, 2013.  Attached to this December 2013 correspondence was correspondence and a VA Form 9 dated February 15, 2013.  The Board finds, as discussed below, that adjudication of an initial rating in excess of 30 percent for anxiety disorder is not appropriate at this time.  

Historically, in April 2012, the RO granted service connection for anxiety, evaluated as 30 percent disabling from October 2008.  The Veteran filed a notice of disagreement with the rating.  The RO issued an SOC in January 2013.  The Board acknowledges the attorney's statement and his recently submitted copy of a VA Form 9 which is dated February 15, 2013; however, the evidence of record does not reflect that VA has ever received a timely substantive appeal.  Moreover, as noted above, the attorney references a February 1, 2013 SOC; however, that SOC was for the issue of entitlement to service connection for PTSD and not for the issue of an increased rating for anxiety.  There is no document associated with the claims file at this time, and date stamped as being received by VA, which reflects that VA was given notice within one year of the November 2012 rating decision or within 60 days of the January 2013 SOC that the Veteran wished to appeal the November 2012 decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 20.302.  

The Board also finds that, despite the above, the Board may not adjudicate the issue of timeliness of the substantive appeal because the issue has not yet been adjduciated by the RO.  Thus, the issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Regardless, the Board, in the decision below, grants service connection for PTSD.  The Veteran cannot be rated for the same symptoms under both anxiety and PTSD; thus, any rating for an acquired psychiatric disability will include consideration of his symptoms from the date of his claim for service connection for PTSD.

The  issue of entitlement to service connection for erectile dysfunction has been raised by the record (See October 2013 correspondence), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The rating issues for bilateral upper and lower peripheral neuropathy, and hearing loss disability, and the issue of entitlement to service connection for a skin disability are  addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had combat experience in Vietnam.

2.  The competent evidence is in equipoise as to whether the Veteran has PTSD due to active service.   

3.  The Veteran is presumed to have been exposed to herbicides in service.

4.  The Veteran had his left testicle removed approximately 10 years after separation from service.

5.  Presumptive service connection is not warranted for testicular cancer. 

6.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's testicular cancer was causally related to active service, to include the Veteran's exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).

2.  The criteria for service connection for residuals of testicular cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2008.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes STRs, post service clinical records, "buddy statements", written articles, and the statements of the Veteran in support of his claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran has indicated that he was treated for testicular cancer more than twenty years ago and that the records from treatment are not available.  Thus, VA does not have a further duty to assist to attempt to obtain them.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations on the issue of entitlement to service connection for PTSD.  Regardless, as the claim is being granted in the decision below, any possible deficiency has not prejudiced the Veteran.  

The Board finds that a VA examination on the issue of entitlement to service connection for testicular cancer is not warranted.  The Veteran was exposed to herbicides in service; however there is no competent credible evidence of record which indicates that this exposure, or any other incident in service, may be causally related to the Veteran's cancer.  Thus, a VA examination is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

At the December 2013 Board hearing, the Veteran's attorney stated that he would attempt to obtain additional information in support of his claims, and the record was held open for an additional 60 days.  The Veteran's claims have now been pending for more than five years, and it has been more than two months since his Board hearing.  The Board finds that the Veteran, and his attorney, have been provided ample time to submit pertinent information. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply); 38 C.F.R. § 3.309(e).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was as an anti-tank assault man.  His service personnel records reflect that he participated in operations against enemy forces in the defense of Quang Nam Province, Operation Nutcracker, Operation Tampa, Operation Rock, Operation Jasper, and Operation Mameluke.  The Board finds that the Veteran engaged in combat with the enemy.  In addition, an April 2009 memorandum from the VA JSRRC (Joint Services Record Research Center) Coordinator reflects that the Veteran has a verified stressor.  

The Veteran has contended that he witnessed service members tripping booby traps causing explosions, engaged in combat with the enemy, and saw dead service members in Vietnam.  The Board finds that stressors are consistent with the circumstances, conditions or hardships of the Veteran's service.

The claims file includes numerous private and VA mental health evaluations.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

An August 2008 private psychological evaluation from Fairfield Psychological Evaluations and Assessments is associated with the claims file.  It reflects the opinion of the examiner that there is sufficient evidence to support the diagnoses of PTSD, depression, and anxiety.  

A February 2009 VA clinical record reflects the opinion of the provider, Dr. L.B., that the Veteran has a diagnosis of PTSD.  However, subsequent evaluations by Dr. L.B. reflect a diagnosis of subclinical PTSD symptoms with adjustment disorder with depression and anxiety.
 
A June 2009 VA examination report with an addendum reflects the opinion of the examiner, L.G., in pertinent part, as follows:

This fellow clearly is suffering and it seems suffering, in part, linked to his experiences in Vietnam.  However, the predominant mood disturbance is that of guilt accompanied by irritability, cynicism and bitterness, rather than anxiety and traumatic reaction.  He seems haunted by existential questions about why he survived his intensive combat experiences when so many others he knew were either wounded or killed in action. . . . While a few of his symptoms, such as hypervigilance and sleep disturbances are also linked to Vietnam and suggestive of PTSD, he did not reach full diagnostic criteria to earn this diagnosis.   . . . The documents in the claims file provide unequivocal substantiation of the Veteran's contention that indeed he served in Vietnam in combat experiencing a good deal of wounding and killing of combatants.  However, my review of the documentation does not change my clinical impression, my diagnoses or my conclusions . . . .

A February 2010 psychological assessment from Dr. W. Crum reflects his opinion that the Veteran has diagnoses of PTSD, major depressive disorder, dysthymic disorder, and generalized anxiety disorder.  Dr. Crum opined, in pertinent part, as follows:

Based on subjective and objective data, I partially agree with the [July 2009] VA PTSD evaluation and diagnosis of Dysthymia.  However, I disagree with the subclinical impression of PTSD.  [The Veteran] subjectively endorsed the post-traumatic stress criteria to meet the diagnosis.  Also, results of the objective testing revealed a diagnosis of post-traumatic stress disorder and a Symptom Severity Rating of Severe.  His Level of Impairment in Functioning was also rated as Severe.  Therefore, in my clinical opinion, [the Veteran] meets the full criteria for post traumatic stress disorder.  There is no data or admission by [the Veteran] that would indicate his symptoms of Post Traumatic Stress Disorder were related to another event or traumatic experience. 

A May 2010 VA examination report reflects the opinion of the provider, F., in pertinent part, as follows:

This veteran does not currently meet DSM-IV Criteria for PTSD.  While he reports deployment to Vietnam during war time and involvement in combat, the nature, scope and severity of his reaction to these traumatic experiences fail to meet the clinical threshold required for a diagnosis of PTSD.  First and foremost, a diagnosis of PTSD does require that the veteran acknowledge clinically significant distress or impairment.  Several times during the present evaluation, he remarked that his symptoms did not cause him any distress ("it's not a big deal", etc.) nor did he appear to be in acute emotional distress.  Similarly, he appears to be functioning well across several domains and has not sought out treatment for his emotional concerns.  His reactions to being in combat do not appear to be that of intense fear or horror; rather, it appears that he has been able to respond with a sense of feeling lucky for avoiding harm.   . . . .  The results of this examination are inconsistent with prior examinations.  As noted earlier, evaluations from non-VA Clinicians (Drs. Wing and Crum) have noted more significant levels of psychopathology including PTSD.  A prior Compensation and Pension evaluation by a VA-clinician, however, also noted that the Veteran had sub-clinical PTSD symptoms as well as dythmia [sic].  The present examination is most consistent with the prior Compensation and Pension Examination in that this report also document sub-clinical PTSD symptoms.  However, no depression (including dysthymia) was noted during the present evaluation.  It is just as likely as not that symptoms of depression/dysthymia have resolved since his prior examination.

An August 2010 private opinion from Philadelphia Psychiatric Consultation Service reflects that the examiner, Dr. C. Mckenzie, opined that the Veteran had a diagnosis of severe PTSD due to service in Vietnam and major depression, secondary to his PTSD.  

An April 2012 VA examination report reflects the opinion of the examiner, C.F, that the Veteran has anxiety disorder NOS that is most likely the result of his combat/military experience, and insomnia most likely secondary to his anxiety disorder. 

Numerous 2010, 2011, and 2012 VA clinical records also reflect a diagnosis of sub-clinical PTSD.

A January 2013 VA examination report is also of record.  The report reflects the opinion of the examiner, P.N., that the Veteran's current symptoms do not meet the full criteria for PTSD, and best meet the criteria for Adjustment disorder with mixed anxiety and depression.  The examiner further noted, in pertinent part, as follows:

Veteran describes anxiety symptoms along with depressed mood that are best captured under Adjustment disorder with mixed affect caused by at least as likely as not his military combat experiences while deployed in Vietnam during his service in the Marine Corps.  This would replace veteran's current Anxiety NOS diagnosis.  Veteran does not currently meet criteria for PTSD and there is no evidence during the evaluation to support the claim that his symptoms have worsened since April 2012 (his last evaluation).

November 2013 Vet Center correspondence from a readjustment counsel reflects that the Veteran is currently being treated for PTSD through group therapy.  The readjustment counselor stated that the Veteran "continues to demonstrate ongoing symptoms of PTSD consistent with Criteria A-F."

A VA Form 21-09609P-3, dated in January 2014, reflects the opinion of the provider, Dr. Farber.  He reported that the Veteran has a diagnosis of chronic PTSD.  He further stated that the Veteran had no other active mental health diagnoses, and that all his symptoms are related to PTSD.  Dr. Farber stated that his diagnosis was based on his progress notes and those of another provider.  The Board notes that Dr. Farber had previously diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood. (See March 2011 VA clinical record.)  

Both the VA examiners and the private examiners have indicated that they are familiar with the Veteran's reported symptoms and experiences.  In addition, the VA examiners have reviewed the claims file and pertinent clinical records.  The Board finds that the clinical evidence is in equipoise with respect to whether the Veteran suffers from PTSD.  Importantly, the Board is mindful that symptoms may wax and wane over time.  Thus, it reasonable that while the Veteran did not initially meet the full criteria for PTSD at the VA examinations, he now meets that criteria, as evidenced by the January 2014 findings of Dr. Farber, who had previously noted a subclinical diagnosis of PTSD. 

Resolving any doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  (In this regard, the Board notes that the Veteran is already service-connected for an anxiety.  He cannot be compensated for the same symptoms under two different diagnostic codes as that would be impermissible pyramiding under 38 C.F.R. § 4.14.)

Residuals of testicular cancer

The Veteran contends that he had testicular cancer in approximately 1979, 1980, or 1981; he contends that it was due to herbicide exposure in service.  An essential element of a claim for service connection is evidence of a current disability.  A July 2009 VA examination report on diabetes reflects that the Veteran had no recurrences of his testicular cancer.  VA records also reflect that the Veteran has had his left testicle removed.  The removal of a testicle is a disability for VA purposes.  Thus, for purposes of this decision, the Board finds that this element has been met. 

A second element for entitlement to service connection is an in-service disease or injury.  The Veteran's service personnel records reflect that he served in Vietnam in 1968 and 1969; thus, his service in Vietnam was within the applicable time frame noted above for the presumption that he was exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for testicular cancer.   To the contrary, the Secretary has determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, testicular cancer.  See 72 Fed. Reg. 32395 (June 12, 2007).  For these reasons, the Board finds that the law clearly renders the herbicide presumption inapplicable to the Veteran's cancer.  

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's testicular cancer was at least as likely as not due to his service, to include exposure to herbicides.  

The Veteran's STRs are negative for any complaints of, or treatment for, the testes.  The Veteran contends that he was diagnosed with testicular cancer approximately ten years after separation from service.  The Veteran has not alleged that he had symptoms of, or a diagnosis of, testicular cancer in service. 

VA clinical records reflect that the Veteran had a prior medical history of testicular cancer in 1979 and had had his left testicle removed (orchiectomy), and chemotherapy and/or RPLND (retroperitoneal lymph node dissection).  (See July 2005 and February 2007 VA clinical records.)  The records are negative for a competent credible opinion that the Veteran's testicular cancer was causally related to active service.

In sum, the evidence of record does not reflect testicular cancer in service or within approximately a decade after separation from service, and there is no competent clinical opinion that his testicular cancer was causally related to service, to include herbicide exposure. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion for the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of cancer (to include the Veteran's family history of cancer), and herbicides.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for residuals of testicular cancer is denied.


REMAND

Rating for Diabetic Peripheral Neuropathy - Bilateral upper and lower extremities

The Veteran underwent a VA examination for peripheral neuropathy in July 2012.  The examination report reflects that the Veteran had intermittent mild pain, mild paresthesias and/or dysesthesias, and mild numbness of the extremities.  He had normal strength, and normal deep tendon reflexes.  He had normal light touch testing results in all areas except the foot/toes where it was decreased bilaterally.  He had normal position grasp, and normal cold sensation.  He had normal vibration sensation of the upper extremities but decreased vibration sensation of the lower extremities bilaterally.  He did not have muscle atrophy or trophic changes.  

With regard to the upper extremities, the July 2012 VA examination report reflects normal bilateral radial nerves and normal bilateral ulnar nerves.  He had mild incomplete paralysis of the bilateral median nerves.  

With regard to the lower extremities, the July 2012 VA examination report reflects mild incomplete paralysis of the bilateral sciatic nerve, and mild incomplete paralysis of the bilateral femoral nerve.

The July 2012 examination report reflects the opinion of the examiner that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

The Veteran testified at the December 2013 Board hearing that he has some occasional severe pain in the left upper extremity.  He indicated that his right upper extremity symptoms were moderate; however, he stated that with regard to his left hand, once or twice a week he cannot open his thumb due to cramping.  He reported that this interferes with his job.  (See Board hearing transcript, pages 4-5.)

The Veteran testified that he has moderate to severe pain in the feet.  He testified that the pain causes him to wake up, his feet and legs feel numb or swollen, and he has difficulty moving them.  (See Board hearing transcript, page 5.)

The Veteran testified that his symptoms have gotten worse since his examination in 2012.  He testified that the symptoms in his feet are new and that they feel cold when they are not.  He also testified that the pain and numbness which wakes him up in the night is a new symptom. (See Board hearing transcript, pages 6, and 8-9.)  With regard to his arms, he testified that he has "recently developed" a problem raising his arm and has additional pain.

The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Rating Hearing Loss Disability

In a January 2009 rating decision, the RO granted the Veteran service connection for hearing loss disability evaluated as noncompensable, effective from October 7, 2008.  The Veteran had VA examinations for his hearing loss disability in January 2009 and February 2011.

The Veteran testified at the 2013 Board hearing that his hearing acuity has gotten worse since his last examination. (See Board hearing transcript, page 6.)  He stated that he has problems hearing certain words and has difficulty with conversations, crowds, and certain television shows.  He stated "[i]t's become more noticeable over the last year or two."  (See Board hearing transcript, page 8.)

The Veteran should be afforded a new VA examination to determine the extent of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 


Skin Disability

The Veteran has contended that he had rashes in Vietnam for which he was treated with salve and powder, and that he has had rashes all over his body since Vietnam.  (See July 2008 statement, February 2010 statement, May 2010 DRO hearing testimony, and 2013 Board hearing testimony.)

The Veteran's STRs reflect that in August 1967 while stationed in Parris Island, South Carolina, he was diagnosed with miliaria on the feet.  He was prescribed cool soaks.  Subsequent STRs are negative for any further complaints of, or diagnosis of, a skin disability.  The Veteran's February 1969 report of medical examination for separation purposes reflects that his skin was normal upon clinical examination.  The only marks on his skin were a vaccine scar on the upper left arm (VSULA), circumcision, a scar on the left wrist, and a birthmark on the upper right arm (BMK, URA).

The Veteran separated from service in 1969.  Fifteen years later, a December 1984 record reflects papules/skin lesion of the face, and truck.  It appears to read "blanching erythema."  The diagnosis was viral syndrome with bronchitis and questionable viral rash. 

A July 2005 VA clinical record reflects that the Veteran was seen to establish care at VA.  It was noted that he had not seen a doctor in 25 years except briefly with a urologist several years earlier.  It is negative for any mention of a skin disability. 

A July 2009 VA examination report for diabetes reflects that upon physical examination, the skin had no rashes, and that the Veteran reported distant surgical scars related to an orchiectomy, but did not report rashes.  

A December 2009 VA clinical record reflects that the Veteran complained of patches of dry skin/skin bumps on the head, shoulder, arms, and trunk.  It was noted that he was seen by Dr. Kobialka and prescribed hydrocortisone ointment in the morning and Sarna in the evening.  He was to return to the clinic if the symptoms increased or persisted.  

An April 2011 VA clinical record reflects that the Veteran had lesions on the feet.  The impression was "tinea infection vs eczema with friction causing blistering left foot."

A September 2013 VA clinical record reflects that six days earlier, the Veteran developed a nonpruritic rash on trunk, back and arms, and had developed a purplish discoloration on the inner left thigh.  It was noted that the Veteran had a photograph which showed erythema on the upper trunk and arms.  The Veteran reported that he had taken Benadryl and that the rash was slowly resolving.  It was noted that the purplish rash on his thigh was gone at the time of the examination, and that he had fading erythema on the upper trunk and abdomen, forearms, and thighs.  It was questionable as to whether the skin condition was due to a drug sensitivity.  

The Veteran is competent to state that he has skin rashes and/or lesions.  As the Veteran has reported that he has skin problems since service, and as the clinical evidence reflects a current skin disability, the Board finds that VA examination may be useful to the Board in adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate VA clinical records from Dr. Kobialka with regard to treatment for a skin condition and a prescription that the Veteran use hydrocortisone ointment and Sarna.  

2.  Thereafter, schedule the Veteran for a skin examination.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a skin disability causally related to active service.  The examiner should consider all skin disabilities diagnosed since the Veteran filed his claim in 2008.

The clinician's opinion should include consideration of the complete claims file, to include: a.) Veteran's STRs, to include the August 1967 notation of miliaria of the feet; b.) the 1984 private medical record; c.) the VA clinical records which reflect skin complaints (e.g. December 2009, April 2011, September 2013); d.) the claimed in-service symptoms of "jungle rot" and "athletes foot" as they may relate to a current diagnosed disability; e.) the Veteran's exposure to herbicides in service; and f.) if pertinent, the Veteran's medications, and his occupation working with glow in the dark sign making, and silkscreen making.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected diabetic peripheral neuropathy of the bilateral upper and lower extremities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

4.  Schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


